Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-39 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/4/2022 and 10/11/2022 have been considered by the examiner.

Drawings
In view of the amendments to the specification, the previous objections to the drawings are hereby withdrawn.

Specification
In view of the amendments to the specification, the previous objections to the specification are hereby withdrawn.

Claim Objections
In view of the amendments to the claims, the previous objection to claim 25 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to independent claims 20 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 12 of the remarks, filed 4 August 2022, with respect to the rejection of independent claim 29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Boothroyd et al. (US 8,817,371), of record, and Ando et al. (US 2019/0079304).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20, 22, 26-27, and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (US 2019/0079304) (hereafter Ando).
Regarding claim 20, Ando discloses an optical system, comprising: a first optical element comprising a curved first major surface (see at least paragraphs [0046]-[0047], where the molded resin layer is the first optical element and comprises a curved first major surface); and an optical stack bonded and conforming to the curved first major surface of the first optical element and comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (see at least paragraph [0042], where the optical stack includes a polarization reflection plate and paragraph [0056], where the polarization reflection plate can be a linear or circular polarization reflection layer); and a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non- adhesive flexible optical layer having an optical retardance of greater than about 200 nm at a wavelength of about 550 nm (see at least paragraphs [0168]-[0173], where a high-Re retardation film can be between the molded resin layer and the polarization reflection plate and can have a retardation of 1,500 nm or more, paragraph [0178], where the high-Re retardation film can be a plastic film, which is understood to be flexible, and paragraph [0179], where the “film shape” is interpreted to mean that the layer has substantially parallel opposing first and second major surfaces).

Regarding claim 22, Ando discloses all of the limitations of claim 20.
Ando also discloses that the first optical element comprises a first optical lens having an optical power in two mutually orthogonal directions (see at least paragraphs [0044] and [0252], where the half mirror can have a curved shape that is spherical or aspherical and can be used as an optical lens).

Regarding claim 35, Ando discloses a lens assembly, comprising: a first optical lens comprising optical power in at least one direction (see at least paragraphs [0044] and [0252], where the half mirror can have a curved shape that is spherical or aspherical and can be used as an optical lens); and an optical stack adhered to the first optical lens and comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (see at least paragraph [0042], where the optical stack includes a polarization reflection plate and paragraph [0056], where the polarization reflection plate can be a linear or circular polarization reflection layer); a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non- adhesive flexible optical layer having an optical retardance greater than about 200 nm (see at least paragraphs [0168]-[0173], where a high-Re retardation film can be between the molded resin layer and the polarization reflection plate and can have a retardation of 1,500 nm or more, paragraph [0178], where the high-Re retardation film can be a plastic film, which is understood to be flexible, and paragraph [0179], where the “film shape” is interpreted to mean that the layer has substantially parallel opposing first and second major surfaces); and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer (see at least paragraph [0201], where the half mirror may include an adhesive layer for adhesion of each layer).
Regarding claims 26, 27, and 37, Ando discloses all of the limitations of claims 20 and 35.
Ando also discloses that the optical retardance is greater than about 400 nm and greater than about 800 nm (see at least paragraph [0173], where the retardation is greater than 1,500 nm).

Regarding claim 36, Ando discloses all of the limitations of claim 35.
Ando also discloses that the first optical lens comprises optical power in two mutually orthogonal directions (see at least paragraphs [0044] and [0252], where the half mirror can have a curved shape that is spherical or aspherical and can be used as an optical lens).

Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2019/0079304) (hereafter Ando) as applied to claim 20 above, and further in view of Haddick (US 2019/0025590) of record (hereafter Haddick).
Regarding claim 21, Ando discloses all of the limitations of claim 20.
Ando does not specifically disclose that the first optical element further comprises a second major surface, the first and second major surfaces of the first optical element forming an angle therebetween in a range from about 20 degrees to about 120 degrees.
However, Haddick teaches an optical system for displaying an image (see at least the abstract and Fig. 71) comprising a first optical element comprising a curved first major surface (see at least Fig. 71 and paragraph [0423], where the surface of the upper prism 7122 on which the reflective polarizer 7124 is bonded can be curved) and a reflective polarizer bonded and conforming to the curved first major surface of the first optical element (see at least Fig. 71 and paragraph [0423], where reflective polarizer 7124 conforms to the surface of the upper prism 7122), wherein the first optical element further comprises a second major surface, the first and second major surfaces of the first optical element forming an angle therebetween (see at least Fig. 71, where the upper prism 7122 has other sides that can be considered the second major surface that forms an angle with the first major surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Ando to include the teachings of Haddick so that the first optical element further comprises a second major surface, the first and second major surfaces of the first optical element forming an angle therebetween for the purpose of substituting a lens-based optical system with a prism-based optical system in order to obtain predictable results such as the desired displaying of an image.
Ando as modified by Haddick does not specifically disclose that the angle is in a range from about 20 degrees to about 120 degrees.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the angle being in a range from about 20 degrees to about 120 degrees include establishing the desired path lengths and orientations within the upper prism (see Fig. 71 of Haddick).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando as modified by Haddick so that the angle is in a range from about 20 degrees to about 120 degrees for the purpose of establishing the desired path lengths and orientations within the upper prism (see Fig. 71 of Haddick).

Regarding claim 23, Ando discloses all of the limitations of claim 20.
Ando does not specifically disclose that the first optical element comprises a first optical prism.
However, Haddick teaches an optical system for displaying an image (see at least the abstract and Fig. 71) comprising a first optical element comprising a curved first major surface (see at least Fig. 71 and paragraph [0423], where the surface of the upper prism 7122 on which the reflective polarizer 7124 is bonded can be curved) and a reflective polarizer bonded and conforming to the curved first major surface of the first optical element (see at least Fig. 71 and paragraph [0423], where reflective polarizer 7124 conforms to the surface of the upper prism 7122), wherein the first optical element comprises a first optical prism (see at least Fig. 71 and paragraph [0423], where 7122 is an upper prism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Ando to include the teachings of Haddick so that the first optical element comprises a first optical prism for the purpose of substituting a lens-based optical system with a prism-based optical system in order to obtain predictable results such as the desired displaying of an image.

Regarding claim 24, Ando discloses all of the limitations of claim 20.
Ando does not specifically disclose further comprising a second optical element adjacent the first optical element and comprising substantially non-parallel first and second major surfaces.
However, Haddick teaches an optical system for displaying an image (see at least the abstract and Fig. 71) comprising a first optical element comprising a curved first major surface (see at least Fig. 71 and paragraph [0423], where the surface of the upper prism 7122 on which the reflective polarizer 7124 is bonded can be curved) and a reflective polarizer bonded and conforming to the curved first major surface of the first optical element (see at least Fig. 71 and paragraph [0423], where reflective polarizer 7124 conforms to the surface of the upper prism 7122), wherein the system further comprises a second optical element adjacent the first optical element and comprising substantially non-parallel first and second major surfaces (see at least Fig. 71 and paragraph [0423], where lower prism 7123 is a second optical element adjacent to the first optical element, upper prism 7122, and comprising substantially non-parallel first and second major surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Ando to include the teachings of Haddick so that the optical system further comprises a second optical element adjacent the first optical element and comprising substantially non-parallel first and second major surfaces for the purpose of substituting a lens-based optical system with a prism-based optical system in order to obtain predictable results such as the desired displaying of an image.

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2019/0079304) (hereafter Ando) as applied to claims 20 and 35 above, and further in view of Jonza et al. (US 2002/0031676) of record (hereafter Jonza).
Regarding claim 25, Ando discloses all of the limitations of claim 20.
Ando also discloses that the reflective polarizer can be a multilayer reflective polarizer (see at least paragraph [0057], where the linear polarization reflection layer can have a multilayer structure).
Ando does not specifically disclose that the reflective polarizer comprises N sequentially numbered layers, N is an integer greater than 200 and less than 800, each layer having an average thickness less than about 200 nm, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm.
However, Jonza teaches a reflective polarizer comprising an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer (see at least paragraph [0107], where the stack has a linear thickness gradient with a slope equal to do(0.003)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Ando to include the teachings of Jonza so that the reflective polarizer comprises an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer for the purpose of providing a reflective polarizer that operates across a broad spectrum (see at least Fig. 17 of Jonza).
Ando as modified by Jonza does not specifically disclose that the number of layers is greater than 200 and less than 800.
However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present instance the prior art discloses precisely 800 layers, while the claimed range is “less than 800”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Ando as modified Jonza so that the number of layers is greater than 200 and less than 800 for the purpose of optimizing the broad spectrum reflectivity of the reflective polarizer.
Ando as modified by Jonza does not specifically disclose that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of each layer having an average thickness less than about 200 nm and an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm include choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando as modified by Jonza so that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm for the purpose of choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).

Regarding claim 39, Ando discloses all of the limitations of claim 35.
Ando also discloses that the reflective polarizer can be a multilayer reflective polarizer (see at least paragraph [0057], where the linear polarization reflection layer can have a multilayer structure).
Ando does not specifically disclose that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state, such that for substantially normally incident light in the predetermined wavelength range, the reflective polarizer has a greater average optical reflectance for light incident from a first major side of the reflective polarizer and a smaller average optical reflectance for light incident from an opposite second major side of the reflective polarizer.
However, Jonza teaches a reflective polarizer that comprises a plurality of interference layers, each interference layer reflecting of transmitting light primarily by optical interference (see at least paragraphs [0004] and [0060]), such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has high optical transmittance in the first polarization state, high optical reflectance for the second polarization state (see at least paragraph [0118], where all light of the first polarization state is ideally transmitted and all light of the second polarization state is ideally reflected), and some optical absorption for the second polarization state (see at least paragraph [0061], where some optical absorption is known to occur), such that for substantially normally incident light in the predetermined wavelength range, the reflective polarizer has a greater average optical reflectance for light incident from a first major side of the reflective polarizer and a smaller average optical reflectance for light incident from an opposite second major side of the reflective polarizer (see at least paragraph [0061], where less blue light will be absorbed more strongly from one major side than the other, and thus the average optical reflectance will vary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Ando to include the teachings of Jonza so that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance for the first polarization state, an average optical reflectance for the second polarization state, and an average optical absorption for the second polarization state, such that for substantially normally incident light in the predetermined wavelength range, the reflective polarizer has a greater average optical reflectance for light incident from a first major side of the reflective polarizer and a smaller average optical reflectance for light incident from an opposite second major side of the reflective polarizer for the purpose of substituting a known reflective polarizer in order to obtain predictable results, such as a broader spectrum reflectance of the reflective polarizer.
Ando as modified by Jonza does not specifically discloses that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of interference layers having an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state include optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando as modified by Jonza so that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical absorption of greater than about 2% for the second polarization state for the purpose of optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2019/0079304) (hereafter Ando) as applied to claims 20 and 35 above, and further in view of Jonza et al. (US 2002/0031676) of record (hereafter Jonza) and Brown et al. (US 2019/0064549) of record (hereafter Brown).
Regarding claims 28 and 38, Ando discloses all of the limitations of claims 20 and 35.
Ando also discloses that the reflective polarizer is a multilayer optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference (see at least paragraphs [0058]-[0067], where the linear polarization reflection plate having a multilayer structure operates by interference of the reflected light).
Ando does not specifically disclose that the reflective polarizer is a polymeric multilayer optical film; an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers; and at least one noninterference layer integrally formed with the plurality of interference layers and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Jonza teaches a reflective polarizer that is a polymeric multilayer optical film (see at least paragraph [0031]) that comprises a plurality of interference layers, each interference layer reflecting of transmitting light primarily by optical interference (see at least paragraphs [0004] and [0060]), an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers (see at least paragraphs [0144], [0162, and [0165], which disclose thicknesses of 0.8 mils, 2 mils, and 2.7 mils, respectively, which is approximately 20 micrometers, 50 micrometers, and 68 micrometers), such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has high optical transmittance in the first polarization state, high optical reflectance for the second polarization state (see at least paragraph [0118], where all light of the first polarization state is ideally transmitted and all light of the second polarization state is ideally reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system and lens assembly of Ando to include the teachings of Jonza so that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers for the purpose of substituting a known reflective polarizer in order to obtain predictable results such as the desired spectrum of light reflected by the polarizer since the total thickness depends on the thickness and number of individual interference layers.
Ando as modified by Jonza does not specifically disclose at least one noninterference layer integrally formed with the plurality of interference layers and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Brown teaches a polarized spectacle lens (see at least the Abstract and Fig. 1) comprising a polarizer and a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces (see at least Figs. 1-2 and paragraphs [0085]-[0088] and [0108]-[0109], where layer 12a is a polarizer and layer 12b is a support layer that can comprise Polyethylene Terephthalate (PET), which is known to be flexible) and at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers (see at least paragraph [0109], where the support layer can have a thickness from 70 to 100 microns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system or lens assembly of Ando as modified by Jonza to include the teachings of Brown so that the reflective polarizer comprises at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers for the purpose of providing a support layer and thus improve mechanical stability and handleability during manufacturing.
Ando as modified by Jonza and Brown does not specifically disclose that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of interference layers having an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state, include optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando as modified by Jonza and Brown so that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state for the purpose of optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).

Claims 29, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd), in view of Ando et al. (US 2019/0079304) (hereafter Ando).
Regarding claims 29 and 34, Boothroyd discloses a polarizing beam splitter (PBS) (see at least the abstract and Fig. 3) comprising: a first prism comprising a first hypotenuse; a second prism comprising a second hypotenuse facing the first hypotenuse; and an optical stack disposed between and adhered to the first and second hypotenuses (see at least Fig. 3 and Col. 9, lines 41-49, where 10 and 20 are the first and second prisms), the optical stack comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state and an adhesive layer (see at least Fig. 3 and Col. 9, lines 41-61, where 40 is a reflective polarizer and 50 is an adhesive layer). 

    PNG
    media_image1.png
    396
    651
    media_image1.png
    Greyscale
Figure 3 is reproduced and annotated below.
Boothroyd does not specifically disclose a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non- adhesive flexible optical layer has an optical retardance greater than about 200 nm or greater than about 400 nm; and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer.
However, Ando teaches a half mirror comprising: a reflective polarizer substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (see at least paragraph [0042], where the optical stack includes a polarization reflection plate and paragraph [0056], where the polarization reflection plate can be a linear or circular polarization reflection layer); a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non- adhesive flexible optical layer having an optical retardance greater than about 200 nm or greater than about 400 nm (see at least paragraphs [0168]-[0173], where a high-Re retardation film can be between the molded resin layer and the polarization reflection plate and can have a retardation of 1,500 nm or more, paragraph [0178], where the high-Re retardation film can be a plastic film, which is understood to be flexible, and paragraph [0179], where the “film shape” is interpreted to mean that the layer has substantially parallel opposing first and second major surfaces); and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer (see at least paragraph [0201], where the half mirror may include an adhesive layer for adhesion of each layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd to include the teachings of Ando so that the optical stack comprises a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces, at least one location on the non- adhesive flexible optical layer has an optical retardance greater than about 200 nm or greater than about 400 nm and an adhesive layer disposed between and bonding the reflective polarizer to the non-adhesive flexible optical layer for the purpose of eliminating brightness unevenness or color unevenness (see at least paragraph [0176] of Ando).

Regarding claim 31, Boothroyd as modified by Ando discloses all of the limitations of claim 29.
Boothroyd also discloses that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference (see at least Col. 1, lines 13-16).
	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd), in view of Ando et al. (US 2019/0079304) (hereafter Ando) as applied to claim 29 above, and further in view of Haddick (US 2019/0025590) of record (hereafter Haddick).
Regarding claim 30, Boothroyd as modified by Ando discloses all of the limitations of claim 29.
Boothroyd as modified by Ando does not specifically disclose that at least one of the first and second hypotenuses is curved.
However, Haddick teaches an optical system comprising a first prism comprising a first hypotenuse; a second prism comprising a second hypotenuse facing the first hypotenuse; and a reflective polarizer between and adhered to the first and second hypotenuses, wherein the first and second hypotenuses can be curved (see at least Fig. 71 and paragraph [0423], where the upper prism 7122 and the lower prism 7123 are the first and second prisms and the surface along which they adjoin is the first/second hypotenuse, which can be curved, with the reflective polarizer 7124 between them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd as modified by Ando to include the teachings of Haddick so that at least one of the first and second hypotenuses is curved for the purpose of choosing one of a finite number of options (see at least paragraph [0423] of Haddick, where the hypotenuses can be either flat or curved) in order to obtain predictable results, such as adding optical power to the reflective polarizer.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd), in view of Ando et al. (US 2019/0079304) (hereafter Ando) as applied to claim 29 above, and further in view of Jonza et al. (US 2002/0031676) of record (hereafter Jonza).
Regarding claim 32, Boothroyd as modified by Ando discloses all of the limitations of claim 29.
Boothroyd also discloses that the reflective polarizer comprises N sequentially numbered layers (see at least Col. 9, lines 41-61).
Boothroyd as modified by Ando does not specifically disclose that the reflective polarizer comprises N sequentially numbered layers, N is an integer greater than 200 and less than 800, each layer having an average thickness less than about 200 nm, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm.
However, Jonza teaches a reflective polarizer comprising an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer (see at least paragraph [0107], where the stack has a linear thickness gradient with a slope equal to do(0.003)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd as modified by Ando to include the teachings of Jonza so that the reflective polarizer comprises an 800 layer stack, a fitted curve being a best-fit regression applied to a layer thickness of the reflective polarizer as a function of layer number, and having an average slope of the fitted curve in a region extending from the first layer to the Nth layer for the purpose of providing a reflective polarizer that operates across a broad spectrum (see at least Fig. 17 of Jonza).
Boothroyd as modified by Ando and Jonza does not specifically disclose that the number of layers is greater than 200 and less than 800.
However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present instance the prior art discloses precisely 800 layers, while the claimed range is “less than 800”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PBS of Boothroyd as modified by Ando and Jonza so that the number of layers is greater than 200 and less than 800 for the purpose of optimizing the broad spectrum reflectivity of the reflective polarizer.
Boothroyd as modified by Ando and Jonza does not specifically disclose that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of each layer having an average thickness less than about 200 nm and an average slope of the fitted curve in a region extending from the first layer to the Nth layer being less than about 0.2 nm include choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boothroyd as modified by Ando and Jonza so that each layer has an average thickness less than about 200 nm and that an average slope of the fitted curve in a region extending from the first layer to the Nth layer is less than about 0.2 nm for the purpose of choosing the desired wavelength range for the reflective polarizer (see paragraph [0060] of Jonza).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd et al. (US 8,817,371) of record (hereafter Boothroyd), in view of Ando et al. (US 2019/0079304) (hereafter Ando) as applied to claim 29 above, and further in view of Jonza et al. (US 2002/0031676) of record (hereafter Jonza) and Brown et al. (US 2019/0064549) of record (hereafter Brown).
Regarding claim 33, Boothroyd as modified by Ando discloses all of the limitations of claim 29.
Boothroyd also discloses that the reflective polarizer is a multilayer optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference (see at least Col. 1, lines 13-16).
Boothroyd as modified by Ando does not specifically disclose that the reflective polarizer is a polymeric multilayer optical film, that an average total thickness of the plurality of interference layers is from about 20 micrometers to about 70 micrometers; and at least one noninterference layer integrally formed with the plurality of interference layers and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Jonza teaches a reflective polarizer that is a polymeric multilayer optical filter (see at least paragraph [0003]) and that comprises a plurality of interference layers, each interference layer reflecting of transmitting light primarily by optical interference (see at least paragraphs [0004] and [0060]), an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers (see at least paragraphs [0144], [0162, and [0165], which disclose thicknesses of 0.8 mils, 2 mils, and 2.7 mils, respectively, which is approximately 20 micrometers, 50 micrometers, and 68 micrometers), such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has high optical transmittance in the first polarization state, high optical reflectance for the second polarization state (see at least paragraph [0118], where all light of the first polarization state is ideally transmitted and all light of the second polarization state is ideally reflected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Boothroyd as modified by Ando to include the teachings of Jonza so that the reflective polarizer comprises a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, an average total thickness of the plurality of interference layers from about 20 micrometers to about 70 micrometers for the purpose of substituting a known reflective polarizer in order to obtain predictable results such as the desired spectrum of light reflected by the polarizer since the total thickness depends on the thickness and number of individual interference layers.
Boothroyd as modified by Ando and Jonza does not specifically disclose that at least one noninterference layer integrally formed with the plurality of interference layers and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers, such that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, Brown teaches a polarized spectacle lens (see at least the Abstract and Fig. 1) comprising a polarizer and a non-adhesive flexible optical layer bonded to the reflective polarizer and comprising substantially parallel opposing first and second major surfaces (see at least Figs. 1-2 and paragraphs [0085]-[0088] and [0108]-[0109], where layer 12a is a polarizer and layer 12b is a support layer that can comprise Polyethylene Terephthalate (PET), which is known to be flexible) and at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers (see at least paragraph [0109], where the support layer can be the at least one noninterfering layer and can have a thickness from 70 to 100 microns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Boothroyd as modified by Ando and Jonza to include the teachings of Brown so that the reflective polarizer comprises at least one noninterference layer integrally formed with the reflective polarizer and not reflecting or transmitting light primarily by optical interference, an average total thickness of the at least one noninterference layer from about 40 micrometers to about 100 micrometers for the purpose of providing a support layer and thus improve mechanical stability.
Boothroyd as modified by Ando, Jonza, and Brown does not specifically disclose that for substantially normally incident light in a predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, and an average optical reflectance greater than about 80% for the second polarization state.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the plurality of interference layers having an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state, include optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boothroyd as modified by Ando, Jonza, and Brown so that the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state and an average optical reflectance greater than about 80% for the second polarization state for the purpose of optimizing the reflective polarizer to be as close to an ideal state as possible (see paragraph [0118] of Jonza).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872      

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872